\SOO-lH
                               ELECTRONIC RECORD




COA #      05-13-00969-CR                        OFFENSE:        OTHER CRIMINAL


           Paul Harvey Andrews v. The State
STYLE:     of Texas                              COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    283rd Judicial District Court


DATE: 10/10/2014                 Publish: NO     TC CASE #:      F-11-49282-T




                        IN THE COURT OF CRIMINAL APPEALS



         Paul Harvey Andrews v. Th(; State of
STYLE:   Texas                                        ccA„             J57DO-/4
          APPELLAA/T1^                Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&FrtiZTX                                    JUDGE:

date:      *^/6*-rA*;r                                SIGNED:                            PC:

JUDGE:        fA      Wsui^t^                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD